462 F.2d 1367
UNITED STATES of America, Plaintiff-Appellee,v.Robert Anderson WAY, Defendant-Appellant.
No. 72-1530 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

Alan J. Kerben, Tampa, Fla.  (Court-appointed), for defendant-appellant.
John L. Briggs, U. S. Atty., Jacksonville, Fla., Ronald H. Watson, Asst. U. S. Atty., Tampa, Fla., for plaintiff-appellee.
Before GEWIN, AINSWORTH and SIMPSON, Circuit Judges.
PER CURIAM:


1
Robert Anderson Way was convicted upon a jury trial and sentenced to four years confinement for conspiracy, Title 18, U.S.C., Section 371, to violate Title 18, U.S.C., Section 2314, in connection with the theft from two convenience stores and encashment of a number of American Express Money Orders.


2
On this appeal he asserts that his right to a fair and impartial trial was prejudiced below by the trial judge in three related respects: (1) the judge's unwarranted and continued intervention in the interrogation of witnesses, and so aiding the prosecution; (2) his remarks bolstering the credibility of government witnesses; and (3) his disparaging remarks indicating disbelief of defense witnesses.


3
Upon careful study of the record, we fail to find support for any or either of these contentions.  The judgment appealed from is


4
Affirmed.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I